Citation Nr: 0839144	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  06-01 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected post traumatic stress disorder (PTSD), currently 
evaluated 30 percent disabling.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from October 1968 to August 1970.  Combat service in 
Vietnam and the veteran's receipt of the Purple Heart Medal 
is reflected in the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs which, in part, granted 
service connection for PTSD; a 10 percent disability rating 
was assigned effective January 26, 2004.  

The veteran filed a notice of disagreement in regards to the 
November 2004 rating decision.  He requested review by a 
decision review officer (DRO).  The DRO increased the rating 
assigned the veteran's service-connected PTSD to 30 percent 
disabling.  The veteran indicated his continued 
dissatisfaction with that rating when he submitted his 
substantive appeal (VA Form 9) in December 2005.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].  

The veteran testified before a DRO at the RO in March 2006.  
In a February 2007 supplemental statement of the case (SSOC), 
the DRO continued the assigned disability rating for service-
connected PTSD.

The veteran testified before the undersigned Veterans Law 
Judge in regards to the above issue at a personal hearing, 
held by means of video teleconferencing, in December 2007.  
The transcript of the hearing is associated with the 
veteran's VA claims folder.

This case was remanded by the Board in May 2008 for 
additional evidentiary development.  This was accomplished, 
and in July 2008 the VA Appeals Management Resource Center 
(AMC) issued a supplemental statement of the case (SSOC) 
which continued the service-connected PTSD at 30 percent 
disabling.  

Issues not on appeal

One issue previously on appeal, entitlement to service 
connection for tinnitus, was granted in a December 2005 DRO 
decision.  Since the claim was granted, the appeal as to that 
issue has become moot.  The veteran has not, to the Board's 
knowledge, expressed dissatisfaction with that decision.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].

In May 2008, the Board denied the veteran's claims of 
entitlement to a compensable disability rating for service-
connected bilateral hearing loss and entitlement to a 
disability rating in excess of 10 percent for service-
connected right knee scar, status post lateral shrapnel 
injury.  The veteran appears to have appealed these decisions 
to the Court of Appeals for Veterans Claims (the Court).  To 
the Board's knowledge, the Court has not acted upon these 
claims; therefore, those two issues are not currently within 
the Board's jurisdiction.  


FINDINGS OF FACT

1.  The medical evidence of record shows that the veteran's 
PTSD is currently manifested by flattened affect, impaired 
mood and memory, recurrent panic attacks, and difficulty in 
establishing and maintaining effect work and social 
relationships.

2.  The evidence does not show that the veteran's service-
connected PTSD is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.




CONCLUSIONS OF LAW

1.   The criteria for a 50 percent disability rating for 
service-connected PTSD have been met effective June 18, 2008.  
38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008); Fenderson v. 
West, 12 Vet. App. 119 (1999).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected PTSD.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision.

Stegall concerns

As was alluded to in the Introduction, the Board remanded 
this issue to the Veterans Benefits Administration (VBA) in 
May 2008.  The Board instructed VBA to provide the veteran 
with an updated examination.  The claim was then to be 
readjudicated.

A VA examination was obtained in June 2008.  The claim was 
readjudicated via the July 2008 SSOC.  Thus, the Board's 
remand instructions were complied with.  
Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated March 
22, 2004, which advised the veteran of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
in the letter that VA would obtain all evidence kept by the 
VA and any other Federal agency, including VA facilities and 
service medical records.  He was also informed that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records that the he identified.  Included 
with the letter were copies of VA Form 21- 4142, 
Authorization and Consent to Release Information, and the 
letter asked that the veteran complete this release so that 
VA could obtain these records on his behalf.  The March 2004 
letter also informed the veteran that for records he wished 
for VA to obtain on his behalf he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  

The March 2004 letter did not specifically advise the veteran 
of the evidentiary requirements for increased rating claims 
in general; however, as detailed in the Vazquez analysis 
below, the veteran has actual knowledge of the necessary 
evidentiary requirements to satisfy his claim. .
 
In the March 2004 letter, the veteran was specifically 
notified to describe or submit any additional evidence which 
she thought would support her claim.  "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If the evidence is in your 
possession that pertains to your claim, please send it to 
us."  See the March 22, 2004 letter at page 2.  This request 
complies with the "give us everything you've got" 
requirement contained in 38 C.F.R. § 3.159 (b) in that the RO 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, elements (1), (2) and (3) are not at issue.  
The veteran received notice as to elements (4) and (5), 
degree of disability and effective date, in a letter from the 
RO dated March 20, 2006 and a letter from the AMC dated May 
30, 2008.  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
veteran was provided with VCAA notice through the March 2006 
and May 2008 VCAA letters and his claim was readjudicated in 
the July 2008 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  Moreover, after the 
veteran was provided with Dingess notice in the March 2006 
and May 2008 letters, he did not indicate that there were any 
outstanding records pertinent to his claim.  Thus, any VCAA 
notice deficiency has been rectified, and there is no 
prejudice to the veteran in proceeding to consider his claim 
on the merits.  The veteran has pointed to no prejudice 
resulting from the timing of the VCAA notice.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Board observes that the veteran was not informed of the 
relevant law and regulations pertaining to his claim as 
contemplated in the recent Vazquez decision.  However, the 
essential fairness of the adjudication was not affected 
because the veteran had actual knowledge of what was 
necessary to substantiate his claim.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
veteran has submitted argument which specifically referenced 
symptoms listed under the Diagnostic Codes utilized in rating 
his claim and made specific argument as to how his disability 
had increased in severity and the effect that increase had on 
his employment and daily life.  See, e.g., his December 13, 
2005 substantive appeal.  Moreover, the veteran discussed the 
reasons he met the evidentiary burden necessary to allow for 
the grant of his increased rating claim during the December 
2007 hearing with the undersigned.  It is therefore clear 
that the veteran was or should have been aware of the 
applicable schedular standards.   

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice to include as 
contemplated by the Court in Vazquez-Flores.

In any event, the Board notes that with respect to appeals of 
initially assigned disability ratings such as the instant 
case, the additional notice requirements recently set forth 
in Vazquez-Flores do not apply.  Specifically, once service 
connection has been granted, VA's VCAA notice obligations are 
fully satisfied and any defect in the notice is not 
prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see 
also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 
2008) [where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements].  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained VA 
treatment records which have been identified by the veteran.  
The veteran has identified no other relevant medical 
treatment.  He was provided with VA compensation and pension 
(C&P) examinations in June 2004 and June 2006.  Additionally, 
the Board ordered another examination, which was accomplished 
in June 2008.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990) [VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse].

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his claim.  As 
was noted in the Introduction, he testified at a personal 
hearing which was chaired by the undersigned Veterans Law 
Judge in December 2007.

The Board will therefore proceed to a decision.  

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.
50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers). 

See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV for rating purposes].

Analysis

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2008).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  The 
veteran has not requested that another diagnostic code should 
be used.  Accordingly, the Board concludes that the veteran 
is appropriately rated under Diagnostic Code 9411.

Schedular rating

The veteran's service-connected PTSD is currently rated 30 
percent disabling.  
With respect to the criteria for the 50 percent level, the 
June 2008 Board-requested VA examination indicates that the 
veteran's affect was flattened, his mood was impaired 
(described as an "agitated depression"), he experienced 
recurring anxiety attacks, his memory was impaired and the 
veteran evidenced difficulty in establishing and maintaining 
effect work and social relationships.  Significantly, the 
June 2008 examiner, who had previously examined the veteran 
in June 2004, described the veteran's symptoms as having 
substantially increased.  The June 2008 VA examiner assessed 
the veteran's GAF score at 60, which is indicative of 
moderate impairment in social and occupational functioning.
 
Based on the above-cited evidence, although the veteran has 
not met some of the criteria for a 50 percent rating, he 
appears to have met many of them.  Moreover, the medical 
evidence clearly indicates that symptomatology associated 
with the veteran's PTSD has worsened recently.  After having 
carefully considered the matter, the Board finds that the 
veteran's current PTSD symptomatology most closely 
approximates that associated with a 50 percent evaluation.  
See 38 C.F.R. § 4.7 (2008).  

The Board has also considered the veteran's entitlement to 70 
and 100 percent disability ratings.  However, the record 
indicates that the veteran has not met any of the criteria 
for a 70 percent rating.  There is no evidence of obsessional 
rituals which interfere with routine activities, illogical 
speech or near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively.  Nor is there evidence of impaired impulse 
control, spatial disorientation or neglect of personal 
appearance and hygiene.  Additionally, he has not suffered 
total occupational and social impairment as would be required 
for the 100 percent disability rating.  There is no evidence 
of gross impairment to thought processes and communication, 
persistent delusions or hallucinations or grossly 
inappropriate behavior.  Nor is there a persistent danger of 
the veteran hurting himself or others, a disorientation to 
time or place, memory loss for names of close relatives, own 
occupation or own name, or inability to perform activities of 
daily living.  

Therefore, a rating of 50 percent, but no more, is warranted.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where (as here) an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In the instant case, the RO assigned a 30 percent disability 
rating for service-connected PTSD effective January 26, 2004, 
the day the veteran filed his claim.
As has been discussed above, the Board has found that an 
increased rating of 
50 percent is warranted.   

The record indicates that at the June 18, 2008 VA examination 
the veteran demonstrated PTSD symptomatology which met the 
criteria for an increased disability rating of 50 percent.  
The only previous pertinent evidence was the report of the 
June 2006 and June 2004 VA examinations and three VA 
outpatient records, which indicated that at that time the 
veteran's PTSD was not severe enough to warrant a 50 percent 
disability rating under 38 C.F.R. § 4.130.  Specifically, the 
earlier medical evidence indicated that the veteran's affect 
and speech were normal; there was no evidence of impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood or difficulty in establishing effective 
work and social relationships.  The veteran had described 
recurrent panic attacks to the June 2006 VA examiner; 
however, this satisfies only one of the nine criteria 
necessary for assignment of a 50 percent rating for PTSD.   

Accordingly, the Board finds that the 50 percent disability 
rating should be assigned from June 18, 2008 and no earlier, 
as it was on that date that it was factually ascertainable 
that an increase in disability occurred.  See 38 C.F.R. § 
3.400(o) (2008).  At no time were the criteria for higher (70 
percent and 100 percent) disability ratings met or 
approximated.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); see also Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  This matter was considered by the 
RO in the December 2005 SOC; accordingly, the Board will 
consider it as well.  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

Even accepting for the sake of argument the veteran's PTSD 
symptoms constitute an exceptional disability picture and 
that the schedular evaluation is somehow inadequate, the 
Board notes that referral for extraschedular remains 
unwarranted as the third Thun criterion is not met.  
Specifically, there is no showing of marked interference with 
employment or frequent periods of hospitalization.  

With respect to hospitalization, there has been none for the 
veteran's PTSD.  Turning to marked interference in 
employment, there is no indication that there has been any 
marked interference in the veteran's employment due to the 
service-connected PTSD.  The veteran indicated during the 
June 2004 VA examination that he has been unemployed since 
1989 when he incurred a work-related injury to his ankles 
from falling off of a roof.  There is no indication that he 
left employment due to the service-connected PTSD.

While employment may be made more difficult by the veteran's 
PTSD, this alone does not present an exceptional or unusual 
disability picture and is not reflective of any factor which 
takes the veteran outside of the norm.  Indeed, any 
occupational impairment is specifically contemplated in the 
50 percent rating which is assigned.  See Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].

There is also no competent medical evidence of an exceptional 
or unusual clinical presentation, or any other factor could 
be considered to be exceptional or unusual.  
The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against a showing that the veteran's service-connected PTSD 
warrants an increased rating from January 26, 2004 to June 
18, 2008.  A 50 percent disability rating is assigned for 
service-connected PTSD from June 18, 2008.  To that extent, 
the appeal is allowed.  


ORDER

Entitlement to an increased disability rating, 50 percent, 
for PTSD is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


